U.S. Department of Justice
Federal Bureau of Prisons

OPI: CPD
NUMBER: 6590.07
DATE: December 31, 1996
SUBJECT: Alcohol Surveillance and
Testing Program

1. [PURPOSE AND SCOPE ยง550.10. The Bureau of Prisons maintains
a surveillance program in order to deter and to detect the
illegal introduction or use of alcohol in its institutions. In
an effort to reduce the introduction or use of alcohol, the
Warden shall establish procedures for monitoring and testing
individual inmates or groups of inmates who are known or
suspected to be users of alcohol, or who are considered high
risks based on behavior observed or on information received by
staff.]
Ordinarily, the Warden shall designate the Captain as the
institution's alcohol testing coordinator.
2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a.

An inmate's use of alcohol will be detected.

b.

Use of alcohol by inmates will be deterred.

c.

A safe and orderly environment will be provided for
inmates.

3. DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 6590.05

b.

Alcohol Testing (02/03/88)

Directive Referenced
PS 1627.01
PS 5270.07

Commercial Drivers, Testing for Use of
Controlled Substance and Alcohol (11/29/96)
Inmate Discipline and Special Housing Units
(12/29/87)

[Bracketed Bold - Rules]
Regular Type - Implementing Information

P.S. 6590.07
December 31, 1996
Page 2
PS 5360.06

Religious Beliefs and Practices of Committed
Offenders (08/29/96)

c. Rules cited in this Program Statement are contained in 28
CFR 550.10.
3.

STANDARDS REFERENCED.

None.

4. PRETRIAL/HOLDOVER PROCEDURES. Procedures required in this
Program Statement are applicable to pretrial and holdover
inmates.
5. LEVEL OF TESTING. Each Warden shall determine the
appropriate level of monitoring and testing to ensure adequate
control of alcohol. Among the factors that shall be consider
are:
#
#
#
#

Security level of the institution,
Opportunity for inmates to acquire alcohol through community
contacts,
Specific work areas where the ingredients for making
alcoholic beverages are located, and
The work and living areas of inmates who have histories of
alcohol abuse.

6. ALCOHOL TESTING EQUIPMENT. The Alco-Sensor Model II, III or
IV, shall be used for testing. Employees assigned to use the
instrument shall be knowledgeable of its operation as described
in the company brochure.
Calibration checks shall be performed on the Alco-Sensor at least
monthly according to procedures outlined in the company brochure,
and each calibration shall be documented in the alcohol test log.
7. ALCOHOL TEST LOG. An alcohol test log shall be maintained in
a bound ledger, which can be a log book, loose leaf binder, or
other documentation, indicating:
#
#
#
#
#
#

Identification of inmate being tested,
Identification of employee performing the test,
Date and time test administered,
Test results,
Whether the inmate refused to cooperate, and
Type of test.

8. TESTING PROCEDURES. Alcohol testing shall be accomplished
through the following procedure:
#
#
#

Employees shall ensure that the inmate being tested is not
permitted to eat, drink or smoke.
A reading of .02 or higher shall be considered positive.
If the first test is positive, a second confirmation test
shall be administered 15 minutes after the initial test.

P.S. 6590.07
December 31, 1996
Page 3
[a. Staff may prepare a disciplinary report on an inmate who
shows a positive substantiated test result for alcohol.]
If the confirmation test registers .02 or higher, an incident
report shall be prepared, unless there are exceptional
circumstances to prove otherwise, charging the inmate with using
intoxicants.
[b. Staff may initiate disciplinary action against an inmate
who refuses to submit to an alcohol test.]
An inmate's refusal to be tested may be by word or action. The
employee who writes the disciplinary report shall clearly
document the statements or actions which indicated a refusal.
See the Program Statement on Inmate Discipline and Special
Housing Units for further information.
9. TESTING SUSPECT LIQUIDS. The Alco-Sensor instrument shall be
used to test liquids suspected of containing alcohol following
procedures outlined in the company brochure.
Liquids with a test reading of .02 or higher shall be considered
positive for alcohol.
10. FEDERAL HIGHWAY ADMINISTRATION (FHWA) TESTING. Inmates
assigned to drive a vehicle requiring a commercial drivers
license, under FHWA guidelines are also subject to alcohol
testing.
11. INSTITUTION SUPPLEMENT. An Institution Supplement shall be
developed at each institution to implement this Program
Statement.

\s\
Kathleen M. Hawk
Director

